Citation Nr: 1542858	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-33 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to include as secondary to asbestos and fumes.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to August 1977.  This appeal arose before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the St. Petersburg, Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the benefit sought.


REMAND

The Veteran has claimed that he has a chronic lung disorder that is directly related to his period of service.  As an electrician, he has stated that he was exposed to asbestos and various fumes that adversely affected his lungs.  The Board does note that the Veteran also worked as an electrician following service.

A review of the record indicates that there are VA treatment records dating from December 1999 to February 2000, from January 2007, and from May and June 2010 in the claims folder.  These records, however, indicate that the Veteran was treated for lung complaints in 1994 and 1996 and underwent a right upper lobectomy in 2009.  These records have not been obtained and it appears that there are other large gaps in the evidentiary record.  An attempt must be made to obtain these records.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

After reviewing the report of the February 2010 VA examination report, the Board finds that the examination is inadequate.  The facts of the case were not before the examiner as the evidence of record was not available at the time of the examination.  Additionally, the examiner did not render an opinion, stating that it would be resorting to speculation to opine as to whether the Veteran's diagnosed bronchiectasis was related to asbestos exposure, noting that acquired asbestosis is usually caused by some lung infection.  It was commented that a computerized tomography scan did not show "active" asbestosis.  There was no explanation as to why an opinion could not be made nor an explanation as to why it would have been mere speculation to render an opinion, for example, that the current science did not support a finding of an etiological relationship.  This examination also did not comment on whether other toxic chemicals or fumes that the Veteran may have been exposed to in service could have resulted in his current lung disorders, which have been noted to include aspergilloma; Kansasii; bronchiectasis; and actinomycosis.  Therefore, it is found that another VA examination is needed in this case.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all treatment records dated from August 1977 to December 1999, to include the records from 1994 and 1996 that refer to treatment for lung disorders; from February 2000 to May 2010, to include the 2009 records from his right upper lobectomy; and from June 2010 to the present, from the VA Medical Center in Miami, Florida.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must review the evidence of record to determine whether the service records demonstrate evidence of asbestos exposure in service, as well as noting any pre-service and/or post-service occupational or other asbestos exposure.

3.  The Veteran must be afforded an examination with a pulmonary specialist.  The examiner must review the evidence of record, in the form of electronic records, to include the service treatment records and all records obtained in conjunction with this remand.  The examiner must address the following:

	(a) provide diagnoses for all lung disorders found.  If asbestosis is diagnosed, this diagnosis must include a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  

	(b) for all lung disorders currently or previously diagnosed, the examiner must render an opinion as to whether the currently or previously diagnosed disorders are etiologically related to asbestos, to other fumes or toxins that the Veteran may have been exposed to during service, or to any other incident in service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

